MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	194	
Docket:	      And-17-89	
Submitted	 	
  On	Briefs:	 July	19,	2017	
Decided:	     September	14,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM	
	
	
                                   ANTHONY	KLINE		
                                           	
                                          v.	
                                           	
                               JESSICA	(KLINE)	BURDIN	
	
	
HJELM,	J.	

       [¶1]	 	 Anthony	 Kline	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Lewiston,	 Dow,	 J.),	 adopting	 the	 order	 of	 a	 Family	 Law	 Magistrate	

(Ham-Thompson,	 M.)	 granting	 Jessica	 Burdin’s	 motion	 to	 modify	 the	 child	

support	order	included	in	the	parties’	divorce	judgment.		Because	Kline	failed	

to	 file	 a	 timely	 objection	 to	 the	 magistrate’s	 order	 as	 required	 by	 M.R.	

Civ.	P.	118,	 he	 waived	 both	 his	 right	 to	 contest	 it	 in	 District	 Court	 and	 to	

appeal.		We	therefore	dismiss	the	appeal.	

                                    I.		BACKGROUND	

	      [¶2]		Anthony	Kline	and	Jessica	Burdin	were	divorced	in	May	2014	by	a	

stipulated	 judgment	 (Woodman,	 M.),	 which	 granted	 the	 parties	 shared	

parental	 rights	 and	 responsibilities	 relating	 to	 their	 minor	 child.	 	 Although	
2	

Kline’s	annual	income	was	greater	than	Burdin’s,	the	court	stated	in	the	child	

support	 order,	 which	 was	 part	 of	 the	 judgment,	 that	 it	 was	 ordering	 a	

downward	deviation	because	the	parties	were	to	provide	“substantially	equal	

care	to	the	child	in	terms	of	time	and	financial	support.”		As	a	result,	the	court	

did	not	order	Kline	to	pay	child	support.		See	19-A	M.R.S.	§	2007(3)	(2016).1			

         [¶3]		In	August	2015,	Burdin	filed	a	motion	to	modify	the	child	support	

provisions	 of	 the	 divorce	 judgment	 based	 on	 a	 substantial	 change	 in	

circumstances.	 	 See	 19-A	 M.R.S.	 §	 2009(1)	 (2016).	 	 In	 the	 motion,	 Burdin	

sought	 an	 order	 requiring	 Kline	 to	 pay	 child	 support	 calculated	 pursuant	 to	

the	 child	 support	 guidelines,	 see	 19-A	 M.R.S.	 §	 2006	 (2016),	 based	 on	

allegations	 that	 Kline	 had	 not	 shared	 child-related	 expenses	 as	 the	 divorce	

judgment	contemplated	and	that	she	did	not	receive	an	expected	increase	in	

her	 employment	 income.	 	 Kline	 opposed	 the	 motion	 and,	 after	 unsuccessful	

mediation	and	several	continuances	granted	by	the	court,	a	contested	hearing	

was	held	in	July	2016.			

	        [¶4]		On	October	23,	2016,	the	magistrate	(Ham-Thompson,	M.)	entered	

an	 order	 granting	 Burdin’s	 motion,	 requiring	 Kline	 to	 make	 future	 child	


     1		A	supplemental	child	support	worksheet	included	in	the	divorce	judgment	shows	that	Kline’s	

weekly	 child	 support	 obligation	 calculated	 pursuant	 to	 the	 guidelines	 would	 have	 been	 $64.	 	 See	
19-A	M.R.S.	§	2006(5)(D-1)	(2016).			
                                                                                                                 3	

support	 payments	 as	 well	 as	 an	 amount	 of	 retroactive	 child	 support.2	 	 On	

November	 8,	 2016,	 Kline	 filed	 a	 “Motion	 for	 Clarification	 and	 for	

Reconsideration	 of	 Judgment	 Pursuant	 to	 [M.R.	 Civ.	 P.]	 59.”	 	 In	 the	 motion,	

Kline	 asserted	 that	 certain	 of	 the	 magistrate’s	 findings	 were	 contrary	 to	 the	

evidence	 presented	 at	 the	 hearing	 and	 concluded	 with	 the	 following	 request	

for	relief:	

        To	 the	 extent	 that	 this	 [c]ourt	 would	 be	 inclined	 to	 correct	 the	
        errors	 or	 problems	 noted	 in	 this	 judgment,	 [Kline]	 moves	 to	
        amend	the	judgment	accordingly	with	regard	to	his	need	to	make	
        up	 for	 any	 lack	 of	 his	 payment	 for	 the	 child’s	 expenses,	 and	 the	
        above-described	 issues	 that	 impacted	 on	 the	 [c]ourt’s	
        determination	 thereof.	 	 Wherefore,	 for	 the	 foregoing	 reasons	
        [Kline]	prays	for	clarification	and[]	moves	to	amend	the	judgment	
        with	regard	to	the	above-described	issues.	
	
Burdin	 filed	 an	 opposition,	 and	 the	 magistrate	 summarily	 denied	 Kline’s	

Rule	59	motion	in	an	order	entered	on	December	2,	2016.			

	       [¶5]	 	 On	 December	 22,	 2016,	 Kline	 filed	 a	 notice	 of	 appeal.	 	 We	

dismissed	the	appeal	in	an	order	stating	that	there	“is	no	right	of	direct	appeal	

from	 a	 magistrate’s	 order”	 and	 that	 the	 “notice	 of	 appeal	 should	 have	 been	

treated	 as	 an	 objection	 to	 the	 magistrate’s	 order”	 pursuant	 to	 M.R.	

Civ.	P.	118(a)(1).		As	a	result,	the	case	was	remanded	to	the	District	Court.		

    2		The	order	also	addressed	an	issue	regarding	health	insurance	for	the	child,	as	well	as	the	effect	

of	 Burdin’s	 other	 child	 from	 a	 different	 relationship	 on	 the	 child	 support	 calculations.	 	 Neither	 of	
those	determinations	is	at	issue	on	this	appeal.	
4	

	     [¶6]		On	remand,	in	a	judgment	entered	on	February	8,	2017,	the	court	

(Dow,	J.)	treated	Kline’s	appeal	as	a	Rule	118(a)	objection	to	the	magistrate’s	

October	2016	order	and	adopted	that	order	as	the	court’s	judgment	pursuant	

to	Rule	118(a)(2).		Kline	appealed	again,	this	time	from	the	court’s	adoption	of	

the	magistrate’s	order.			

                                   II.		DISCUSSION	

	     [¶7]	 	 A	 party	 must	 file	 a	 timely	 objection	 to	 a	 magistrate’s	 order	 as	 a	

predicate	both	to	challenging	that	order	in	the	District	Court	and	to	appealing	

the	 court’s	 judgment	 adopting	 that	 order.	 	 M.R.	 Civ.	 P.	 118(a).	 	 The	 issue	

presented	 here	 is	 whether	 Kline	 properly	 objected	 to	 the	 magistrate’s	 order	

granting	 Burdin’s	 motion	 to	 modify	 child	 support.	 	 “We	 review	 a	 court's	

interpretation	of	the	Maine	Rules	of	Civil	Procedure	de	novo	and	look	to	the	

plain	 language	 of	 the	 rules	 to	 determine	 their	 meaning.”	 	 Estate	 of	 Lake,	

2016	ME	64,	¶	8,	138	A.3d	483	(quotation	marks	omitted).	

      [¶8]		M.R.	Civ.	P.	118(a)	provides,	

              Any	party	who	wishes	to	appeal	a	Family	Law	Magistrate’s	
      final	judgment	or	order	shall	file	an	objection	in	the	District	Court	
      within	 21	 days	 of	 the	 entry	 of	 the	 magistrate’s	 final	 judgment	 or	
      order.	 	 If	 no	 objection	 is	 filed,	 the	 parties	 are	 deemed	 to	 have	
      waived	 their	 right	 to	 object	 and	 to	 appeal,	 and	 the	 magistrate’s	
      final	 judgment	 or	 order	 shall	 become	 the	 judgment	 of	 the	 court	
      and	have	the	same	effect	as	any	final	judgment	signed	by	a	District	
      Court	judge.	
                                                                                      5	

           	
Rule	118(b)	then	provides,	in	pertinent	part,	that	“[n]o	appeal	may	be	taken	

from	a	final	judgment	or	order	of	a	magistrate	as	to	which	no	timely	objection	

was	filed	pursuant	to	subdivision	(a).”		

      [¶9]	 	 Neither	 Kline’s	 Rule	 59	 motion,	 filed	 in	 November	 2016,	 nor	 his	

notice	of	appeal,	filed	in	December	2016,	was	sufficient	to	preserve	his	right	to	

object	 to	 the	 magistrate’s	 order	 granting	 Burdin’s	 motion	 to	 modify	 and	 to	

pursue	the	appeal	that	is	now	before	us.		We	consider	these	filings	in	turn.	

A.	   Kline’s	Rule	59	Motion	

      [¶10]		After	the	magistrate	entered	the	amended	child	support	order	on	

October	23,	2016,	Kline	filed	on	November	4,	2016,	a	motion	for	clarification	

and	reconsideration	pursuant	to	M.R.	Civ.	P.	59(e).		In	neither	its	form	nor	its	

substance	 can	 this	 filing	 be	 viewed	 as	 a	 Rule	 118(a)	 objection,	 which	 is	 a	

submission	 that	 calls	 upon	 a	 District	 Court	 judge—not	 the	 magistrate—to	

review	the	record	developed	before	the	magistrate	and	then	to	adopt,	modify,	

or	reject	the	magistrate’s	order;	set	the	matter	for	hearing	before	the	judge;	or	

remand	to	the	magistrate.		See	M.R.	Civ.	P.	118(a)(2).	

      [¶11]		The	form	of	Kline’s	filing	is	a	significant	indication	that	it	is	not	an	

objection,	 because	 both	 the	 caption	 and	 the	 body	 of	 the	 motion	 explicitly	

designate	it	not	as	an	objection,	but	as	a	Rule	59	motion	for	clarification	and	
6	

reconsideration	 of	 the	 magistrate’s	 order	 on	 Burdin’s	 motion	 to	 modify.		

Kline’s	own	characterization	of	the	filing,	however,	while	certainly	relevant	to	

the	question	of	whether	it	qualifies	as	a	Rule	118	objection,	is	not	dispositive	

because	Rule	118(a)(1)	allows	some	leeway	in	the	way	a	filing	is	styled.		That	

rule	provides	that	even	if	a	filing	that	should	be	presented	as	an	objection	is	

“erroneously	captioned”	as	a	motion,	it	“shall	not	be	dismissed	solely”	because	

of	the	error.		M.R.	Civ.	P.	118(a)(1).		Therefore,	in	addition	to	considering	how	

Kline	chose	to	title	his	filing,	we	consider	its	substance.	

      [¶12]	 	 In	 his	 motion,	 Kline	 contended	 that	 the	 magistrate	 had	 made	

factual	 findings	 against	 the	 weight	 of	 evidence	 or	 without	 any	 evidentiary	

support.	 	 That	 type	 of	 challenge	 is	 not	 inconsistent	 with	 a	 Rule	 118(a)	

objection,	 which	 “must	 specifically	 state	 the	 grounds	 alleged	 for	 rejecting	 or	

modifying	the	judgment	or	order.”		M.R.	Civ.	P.	118(a)(1).		The	nature	of	the	

relief	 that	 Kline	 sought,	 however,	 makes	 it	 clear	 that	 he	 was	 addressing	 his	

motion	 to	 the	 magistrate	 and	 seeking	 relief	 directly	 from	 her,	 not	 from	 a	

different	judicial	officer.	

      [¶13]	 	 As	 Kline	 stated	 both	 in	 the	 title	 and	 text	 of	 his	 motion,	 he	

requested	clarification	of	and	amendments	to	certain	aspects	of	the	order.		A	

“clarification”	 of	 factual	 findings	 is	 not	 an	 action	 that	 could	 be	 taken	 by	 a	
                                                                                                              7	

reviewing	judge,	who	can	only	consider	the	record	as	presented	to	the	judicial	

officer	who	presided	at	the	underlying	hearing.		Rather,	clarification	of	factual	

findings	can	be	properly	accomplished	only	by	the	judicial	officer	who	issued	

the	 findings	 in	 the	 first	 place.3	 	 See,	 e.g.,	 Childs	 v.	 Ballou,	 2016	 ME	 142,	 ¶	 4,	

148	A.3d	291	(noting	that	the	same	judge	who	had	presided	over	a	contested	

hearing	 and	 issued	 the	 judgment	 acted	 on	 a	 Rule	 59(e)	 motion	 by	 making	

additional	 factual	 findings).	 	 We	 have	 also	 held	 that	 a	 Rule	59	 motion	 in	

particular	is	to	be	considered	only	by	the	same	judge	who	issued	the	judgment	

unless	 there	 are	 “extraordinary	 circumstances”	 such	 as	 the	 original	 judge’s	

“death,	 resignation,	 sickness	 or	 other	 disability.”	 	 In	 re	 C.P.,	 2016	 ME	 18,	

¶¶	25-27,	132	A.3d	174.	

        [¶14]	 	 Therefore,	 the	 way	 Kline	 framed	 his	 requests	 for	 relief	

demonstrates	 that	 the	 motion	 was	 directed	 to	 the	 magistrate.	 	 Because	 a	

reviewing	 judge	 is	 the	 only	 judicial	 officer	 who	 has	 the	 authority	 to	 act	 on	 a	


   3		This	is	distinguishable	from	a	situation	where	a	party	moves	for	a	clarification	of	ambiguous	

provisions	of	a	judgment.		When	those	situations	arise,	the	judge	presented	with	a	motion	to	clarify	
must	determine	whether	the	prior	judgment	is	ambiguous	as	a	matter	of	law,	and,	if	so,	resolve	the	
ambiguity	 in	 a	 way	 that	 is	 consistent	 with	 the	 judgment	 seen	 as	 a	 whole	 and	 consistent	 with	 the	
record	developed	on	the	motion.		See	Corcoran	v.	Marie,	2011	ME	14,	¶	12,	12	A.3d	71.		Corcoran	
demonstrates	 that	 the	 judge	 who	 acts	 on	 the	 motion	 to	 clarify	 need	 not	 be	 the	 same	 judge	 who	
issued	the	judgment	that	contains	the	ambiguity,	although,	where	possible,	the	best	practice	is	for	
the	same	judge	to	do	both.		See	id.	¶¶	12,	16	n.4.		In	contrast	to	the	process	of	interpreting	a	judicial	
instrument,	 clarification	 of	 factual	 findings	 can	 only	 be	 meaningfully	 accomplished	 by	 the	 judicial	
officer	 who	 heard	 the	 evidence,	 determined	 the	 weight	 to	 be	 given	 to	 the	 evidence,	 and	 issued	
findings	based	on	the	dynamics	of	a	contested	evidentiary	hearing.	
8	

Rule	 118	 objection,	 the	 substance	 of	 Kline’s	 motion	 forecloses	 it	 from	 being	

viewed	as	an	objection.	

         [¶15]	 	 For	 these	 reasons,	 Kline’s	 filing	 must	 be	 regarded	 as	 a	 Rule	 59	

motion	 to	 amend	 the	 judgment.	 	 Both	 the	 caption	 and	 its	 text	 are	 described	

that	 way,	 and	 the	 motion	 requests	 action	 by	 the	 magistrate,	 rather	 than	 a	

judge	 acting	 in	 a	 reviewing	 capacity,	 to	 clarify	 and	 amend	 the	 judgment.		

Because	 Kline’s	 filing	 did	 not	 constitute	 a	 Rule	 118	 objection,	 and	 because	 a	

Rule	59	motion	cannot	properly	be	presented	to	a	magistrate,	the	motion	did	

not	preserve	his	right	to	object	to	the	order	or	to	appeal	from	it.4	

B.	      Kline’s	Notice	of	Appeal	

	        [¶16]	 	 Kline	 filed	 a	 notice	 of	 appeal	 in	 December	 2016,	 within	

twenty-one	 days	 of	 the	 magistrate’s	 denial	 of	 his	 Rule	 59	 motion,	 but	 sixty	

days	after	the	magistrate	issued	the	order	granting	Burdin’s	motion	to	modify.		

We	dismissed	the	appeal	in	an	order	stating	that,	because	an	appeal	cannot	be	

taken	 directly	 from	 a	 magistrate’s	 order,	 it	 should	 have	 been	 treated	 as	 a	

Rule	118	 objection.	 	 From	 this,	 Kline	 argues	 that	 his	 notice	 of	 appeal	 is	 a	




     4		Several	months	before	the	magistrate	acted	on	the	motion	by	denying	it,	we	held	that	“motions	

filed	pursuant	to	Rule	52(b)	and	Rule	59(e)	are	not	available	to	parties	seeking	relief	from	the	final	
order	 or	 judgment	 of	 a	 magistrate.”	 	 Dietrich	 v.	 Dietrich,	 2016	 ME	 130,	 ¶	 10,	 146	 A.3d	 423.		
Therefore,	Kline’s	motion	had	no	legal	effect,	and	it	should	have	been	dismissed.	
                                                                                                                  9	

timely	 objection	 that	 preserved	 his	 right	 to	 appeal.	 	 Kline	 misconstrues	 the	

effect	of	our	order	dismissing	his	first	appeal.	

        [¶17]		Rule	118(a)	requires	that	an	objection	to	a	magistrate’s	order	be	

filed	 with	 the	 court	 within	 twenty-one	 days	 of	 the	 entry	 of	 the	 order.	 M.R.	

Civ.	P.	 118(a).	 	 As	 we	 have	 explained,	 M.R.	 App.	 P.	 2(b)(3)	 tolls	 the	 time	 for	

filing	an	appeal	from	a	civil	judgment	when	a	Rule	59(e)	motion	is	timely	filed.		

See	 Dietrich	 v.	 Dietrich,	 2016	 ME	 130,	 ¶	 8,	 146	 A.3d	 423.	 	 In	 contrast,	 the	

Family	 Division	 Rules	 do	 not	 include	 a	 provision	 stating	 that	 a	 pending	

Rule	59	 post-judgment	 motion	 tolls	 the	 time	 in	 which	 a	 Rule	 118	 objection	

must	 be	 filed,	 because	 magistrates	 do	 not	 have	 the	 authority	 to	 act	 on	 a	

Rule	59	motion	in	the	first	place.		See	id.	¶	13;	M.R.	Civ.	P.	100-127.		Therefore,	

because	 Kline’s	 Rule	 59	 motion	 was	 a	 nullity,	 it	 did	 not	 stop	 the	 clock	

associated	 with	 the	 deadline	 for	 him	 to	 file	 a	 Rule	 118	 objection.		

Consequently,	Kline’s	December	2016	notice	of	appeal,	which	we	stated	in	our	

order	“should	have	been	be	treated	as	an	objection,”	was	filed	sixty	days	after	

the	 magistrate’s	 order	 was	 issued—and	 therefore	 was	 well	 out	 of	 time.5		

Rather	 than	 addressing	 the	 merits	 of	 Kline’s	 objection	 on	 remand,	 the	 court	

   5		Kline	argues	that	because,	when	we	dismissed	his	first	attempt	at	an	appeal,	we	stated	that	the	

court	should	have	treated	that	notice	of	appeal	as	an	objection,	our	order	signifies	that	it	would	be	a	
timely	 objection.	 	 We	 said	 no	 such	 thing	 in	 the	 order,	 however,	 and	 as	 we	 explain	 in	 this	 opinion,	
even	the	generous	treatment	of	the	notice	of	appeal	as	an	objection	did	not	make	it	timely.			
10	

erred	 by	 not	 dismissing	 the	 objection	 as	 untimely	 because,	 pursuant	 to	

Rule	118(a),	Kline	had	waived	his	right	to	object.6	

                                          III.		CONCLUSION	

         [¶18]	 	 Because	 Kline	 did	 not	 file	 a	 timely	 objection	 to	 the	 magistrate’s	

order	granting	Burdin’s	motion	to	modify	child	support,	he	waived	his	right	to	

challenge	that	order	through	both	the	objection	and	appellate	processes.		As	a	

result,	 when	 the	 deadline	 to	 file	 a	 Rule	 118	 objection	 passed,	 the	 order	

became	“the	judgment	of	the	court	and	[now	has]	the	same	effect	as	any	final	

judgment	signed	by	a	District	Court	judge.”		M.R.	Civ.	P.	118(a).		We	therefore	

dismiss	his	appeal.	

         The	entry	is:	

                            Appeal	dismissed.	
	     	      	              	    	     	
	
Anthony	Kline,	appellant	pro	se	
	
David	 M.	 Sanders,	 Esq.,	 Sanders	 &	 Hanstein,	 P.A.,	 Farmington,	 for	 appellee	
Jessica	Burdin	
	
	
Lewiston	District	Court	docket	number	FM-2014-230	
FOR	CLERK	REFERENCE	ONLY	

   6		Had	Kline	filed	a	timely	objection	to	the	magistrate’s	order,	we	would	affirm	the	order	on	its	

merits	 because	 the	 magistrate’s	 findings	 were	 not	 clearly	 erroneous	 and	 the	 child	 support	 order	
was	not	affected	by	an	abuse	of	discretion.		See	Wong	v.	Hawk,	2012	ME	125,	¶¶	14-15,	55	A.3d	425;	
see	also	Dunwoody	v.	Dunwoody,	2017	ME	21,	¶	7,	155	A.3d	422	(stating,	“When	the	District	Court	
adopts	 the	 magistrate’s	 order,	 we	 review	 the	 magistrate’s	 order	 directly.”	 (quotation	 marks	
omitted)).